Case: 12-15521    Date Filed: 10/31/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-15521
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 3:12-cr-00220-IPJ-RRA-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

BRANDEN SCOTT BOWSER,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                (October 31, 2013)

Before WILSON, FAY, and ANDERSON, Circuit Judges.

PER CURIAM:

      Brian D. Clark, appointed counsel for Branden Scott Bowser in this appeal,

has moved to withdraw from further representation of the appellant and filed a
              Case: 12-15521    Date Filed: 10/31/2013   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merits of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Bowser’s conviction and sentence in the

instant case are AFFIRMED.




                                         2